Cooley, C. J.
I concur both as to the right of the respondent to be heard upon charges, and as to the power of the Governor under the Constitution to decide upon the charges.
Campbell, J.
This suit is brought to charge respondent with unlawfully continuing to act as trustee of the Deaf and Dumb asylum at Flint, it being claimed that on July 2, 1883, the Governor removed him, and appointed relator to succeed him. The removal relied on was a certificate filed in the Secretary of State’s office and a notice to respondent, both dated July 2, 1883, only 23 days after the Legislature adjourned, and reciting the removal to be for “ official misconduct and habitual neglect of duty,” with a further clause that the reasons would be laid before the Legislature at its next session. No other designation of causes of removal was given. The Governor’s action was ex parte, and on his own motion, without hearing or opportunity for hearing,- and without taking testimony. On this so-called removal of respondent, the Governor appointed relator to fill the vacancy “ until the next regular session of the Legislature of said State of Michigan, and until such vacancy shall be filled, according^to the form of the statute in such case made and provided.”
Respondent claims that the action of the Governor was inoperative, and that his term of office as fixed by law for six years from his appointment in 1881 has not been defeated. The record presents this issue directly, and presents no other issue except that of relator’s title. And respondent’s claim is that before the Governor can remove a State officer, appointed or elected for a fixed term, there must be definite charges of such official misconduct as would authorize removal, and the establishment of culpability upon a fair *409hearing, upon dne notice, before the proper tribunal, whatever that tribunal may be.
It is claimed by relator that the Governor may of his own motion, without hearing and without charges, remove State officers, and that his action is conclusive upon all persons, and ■cannot be questioned on a judicial inquiry.
But it was suggested on the argument that if the removal is invalid, issues may be framed in this Court, under the proceedings now before us, for charging and trying respondent for malfeasance, so that he may, if found guilty, be removed hereafter, or the old removal be validated by relation. It is enough to say that this Courtis not a court of original juris•diction to try public officers for crime; and that a suit brought to determine whether the respondent was lawfully in office when the suit was begun cannot be changed into a proceeding to try anything else.
And it is further insisted that it is not within the power of the judiciary to review or sit in judgment upon the action ■of the executive, which must be respected as the act of an independent co-ordinate department of the government, sub-jeet to no appeal.
It is undoubtedly true that no court can review the lawful •discretion of any body that is not a court, and that the executive stands in this respect on the same footing with all ■other persons and bodies. But it is equally true that private rights cannot be subjected by legislative, executive, or any other authority, to the unregulated discretion of any one. Legal rights can only be divested by such measures as are classed under the law of the land as due process of law. Courts, in determining whether rights exist, or whether vested rights have ceased to exist, do not act necessarily or usually as appellate tribunals, whose judgments operate on the tribunals or persons whose invasions of right are complained of. They may or may not do so. But in a constitutional government the action of all persons, official or private, which is in violation of constitutional rights, is simply null and void, and usually needs no reversal. And the action of any department of government, whether legislative, *410executive or judicial, beyond its jurisdiction, or against the constitutional limitations of its authority, is in law the same as if there had been no action, and cannot be recognized as having legal effect. The legislative authority is the highest of all, and no court could possibly entertain any appeal from It. But it has been uniformly held that an unconstitutional legislative act could bind no one, and that whenever in any cause pending before a court the rights of either party depended upon such action, the court must determine the question. And in England, where Parliament is supreme, and where acts of Parliament can seldom be questioned, the power of the crown is always open to question, and no one can gain or be deprived of rights by prerogative interference, except in strict accordance with the law of the land. No-executive authority exists outside of its legal boundaries. 12. Co. Pep. 76; 2 Inst. 36, 63, 496. All offices must be created in accordance with law. Unless they are held during the-pleasure of the executive, or subject to removal at his will, he cannot interfere with them, except as the law provides;, and if his right depends on conditions, those conditions must be determined in some legal way. No right can be subject, to his uncontrolled discretion.
And where, as is sometimes the case, he has the duty of inquiry and decision, he has no power to decide without a. hearing any controversy involving private rights. ¥e are-bound in this case to ascertain whether he has acted in accordance with any authority lawfully vested in him, and decide accordingly.
The office in this case is an office granted by the concurrent action of the Governor and Legislature, under a law which fixes its duration at six years. If lost previously, it can only be because it has been forfeited by some conduct which is a legal ground of forfeiture. And this forfeiture must have been ascertained and decreed in a legal way.
The action of the Governor was on the argument based-on the Constitution, and upon a statute which was passed while the Constitution of 1835 was in force, being chapter 15 of the Pevised Statutes of 1846, which has been reprinted *411in the Compilations, and which is undoubtedly in force as to inferior officers of counties and other localities, but which, so far as state officers are concerned, is claimed, and there is no doubt justly, to have been superseded by the present Constitution, if it ever was valid at all.
It is to be borne in mind that the Constitution of 1835 and that of 1850 agree in allowing the Legislature unlimited power as to causes and manner of removing county and other local officers, so that none of the questions of power arise in regard to them. But by this statute the most careful provision is made for specific charges, and full notice and ample opportunity to be heard. The method of taking testimony has always been by some judicial officer, and the alterations in the statute have been chiefly caused by the abolition at different times of the offices of associate and county judges, whereby new officers had to be substituted, who are circuit court commissioners and judges of probate, by whom the testimony to be laid before the governor is to be taken. And it has been uniformly held by this Court that where provision has been made — as under the Constitution it..may be for removal of local officers for cause by other bodies — there must be the same definite charges and fair hearing, whether expressly required by statute or not. McGregor v. Sup'rs of Gladwin 37 Mich. 388; Mead v. Treasurer of Ingham County 36 Mich. 419; Crawford v. Township Boards of Scio and Webster 24 Mich. 248; Stockwell v. Township Board of White Lake 22 Mich. 341; Stadler v. Detroit 13 Mich. 346. And in People v. Lord 9 Mich. 227, where it was claimed under the statute before us that the Governor had discretionary power to remove a judge of probate appointed by the executive, we held he had no such power.
These cases are also in point as bearing upon the nature of the power of removal for cause. The power was held to be judicial, and therefore, where exercised by an inferior body, reviewable by certiorari. The Constitution' places the general judicial power in courts and nowhere else. But it is competent, by the Constitution, to vest portions of it elsewhere, and this it has done in regard to removals of county *412and local officers, by leaving the whole subject with the Legislature. Removal by impeachment is a strictly judicial proceeding, and one known to the common law as exercised by a court of great dignity for ,the trial of nothing but crimes, upon the presentment of the grand inquest of the state, exercising similar functions to those of a grand jury. If the Governor can, as claimed by relator, pass in person upon charges against State officers for malversation in office, without a conviction elsewhere, under the provisions of the Constitution or of this statute, inasmuch as he is only allowed to do it for causes specified, his action is as distinctly judicial as that of the other removing bodies; and it must appear on its face to be for definite causes determined upon a legal showing after a due hearing. A judgment is void which does not show on its face that the judicial body rendering it had both jurisdiction over the person and jurisdiction upon legal charges.
That removals for cause are judicial acts, and that they must be disregarded, whether appealable or not, if not conforming to jurisdictional requisites has been settled so long, not only in this State, but by the common-law doctrines and by the general agreement of courts, that there is no room for serious controversy.
In England Parliament has power to vest any class of powers anywhere it pleases. In municipal corporations it has usually vested the power to remove officers in some assembly of all or a part of the corporation. In the case of church officers it is frequently lodged with various church authorities. In. the case of public officers it belongs to the crown, represented by the chancellor or other high official. Parliament has also the power of providing for the exercise of this power by summary and exceptional methods aside from ordinary common-law procedure, and has done so in some important cases. In most of these cases there is no appellate jurisdiction anywhere. But in every case of removal for cause the courts of law have exercised the right of passing upon the legality of the removal, and have invariably treated it as void, unless exercised conformably to the *413requirements of jurisdictional sufficiency. And whenever a party unlawfully removed has been actually shut out by his associates or others from acting, a mandamus has issued to restore him, and has been made peremptory unless the proceedings of removal contained affirmative evidence of sufficient charges, sustained on a proper hearing.
It has always been held that general conclusions or conclusions on general charges were not enough, but the facts on which the judgment was based must appear either in specific charges or in specific findings on which the party has been heard on legal proofs. Rex v. Stirling Sayers 174; Rex v. Mayor of Doncaster 2 Ld. Raym. 1564; Rex v. Mayor and Aldermen of Doncaster Sayers 37; Rex v. Richardson 1 Burr. 517; Rex v. Mayor, Aldermen and Burgesses of Doncaster 2 Burr. 738; Rex v. Mayor, etc., of Liverpool 2 Burr. 723; Rex v. Warren Cowp. 370; Rex v. University of Cambridge (Bentley’s Case) 1 Strange 557: 2 Ld. Raym. 1348; Hereford’s Case 1 Sid. 209; Reg. v. Guy 6 Mod. 89; Rex v. Simpson 1 Strange 609; Bagg’s Case 11 Co. Rep. 97; Rex v. Shaw 12 Mod. 113.
These cases not only require a proper hearing on proper charges, but hold that those charges must consist of distinctly stated facts, and not general charges of wrong or neglect, so that it can be determined, as a matter of law, whether what the removing body treats as wrong is within the legal quality of wrong. This is particularly referred to in 12 Mod. 113 and Sayers 39 and 174, and 2 Ld. Raym. 1564 and Strange 557.
It is also held that the case must appear to have been proved by evidence, and that a mere finding of results on alleged personal knowledge is not enough. Rex v. Fishers of Favershorn 8 Term 352; Capel v. Child 2 Cr. & J. 558.
The necessity of definite conclusion is further exemplified in Rex v. Pinney 3 B. & Ad. 947: s. c. 5 C. & P. 254, where it was held that the jury, where an indictment was tried against a Mayor for neglect of duty, could not convict unless all agreed on the same,specific act of neglect.
This is not merely ancient doctrine. The safeguards against wrong, and the right to have charges determined by *414due process of law, which is distinctly asserted by Lord Mansfield in Burrows, as the basis of these rulings, are as clearly recognized under the grant of special remedies as in any other. The removal of obstacles to the testimony of parties revived the business of the English county courts to such an extent as to render the office of county judge a very important one. The lord chancellor, and in Lancashire the chancellor of the duchy, have been given power to decide summarily and remove “for inability or misbehavior” any such judge. Justices of the peace hold during pleasure, and may be removed at will. But it has been held that any copnty judge removed by either of the chancellors, although there is no appellate jurisdiction to review the action, has a right to have its legality questioned and determined in a proceeding to try title to the office by quo warranto. This right was solemnly adjudicated in Ramshay's Case 10 E. L. & Eq. 445 (18 Q. B. 195), and while it was held that the act of Parliament did not require the chancellor to award a trial by jury, it was further held that the proceedings must have all the requisites of a judicial proceeding, and the courts were bound to see to this. The court adopt as their own the language of Lord Mansfield in Rex v. Warren: “ He can never be the sole judge and remove him ad libitum, without being subject to the control of this court; the court may inquire into the cause and manner of amotion.”
In the case of Regina v. Owen 15 Q. B. 476, which arose concerning a removal under the same act of a clerk of a county court for “inability,” the question also came up on quo warranto, and it was held open to inquiry, and the cause of inability acted on by the judge and approved by the lord chancellor was held not sufficient as a legal ground of disqualification, and the removal was held" void. In this case the defense relied on the want of power in the queen’s bench to sit in appeal, on the lord chancellor, but it was answered that the proceedings were in no sense appellate.
The fact, then, that the statute and the Constitution, in giving the Governor power to remove, prescribe no methods of examination, can in no way relieve him from the neces*415sity — even if he is to pass personally on the facts — of having specific charges of misconduct communicated to the officer, and established by proof, with a full opportunity to the respondent to examine and cross-examine witnesses, and be heard on the facts and the law.
But it is, perhaps, important to consider the legal character of this investigation more directly, in view of the constitutional provision which must govern.
The Constitution of 1835 contained full express provisions for removing local officers. It contained none for removing State officers except by impeachment, and it confined the judgment there to removal, saving the ordinary criminal remedies for the remainder of the punishment. In that respect it was identical with our present Constitution until 1861, when an amendment was proposed and adopted, as a new section in article 12 of impeachments and removals from office, which thus far had been identical in both, whereby it was provided that when the Legislature was not in session the Governor might investigate the action of public offices and officers, and “remove from office for gross neglect of duty, or for corrupt conduct in office, or any other misfeasance or malfeasance therein,” either of the State officers mentioned, and “ appoint a successor for the remainder of their respective unexpired term of office, and report the causes of such •removal to the Legislature at its next session.”
This provision covers every case covered by the statute and •several more, because that was only applicable to appointed ■officers, except such as were named, and all of those were appointive when the statute was passed. It narrows the causes of removal, if the contention of the relator is correct; but in fact the present language, although more definite, is substantially the same in meaning with the former, as construed by the courts. Each of these causes is a well-recognized common-law crime, punishable by indictment, and in the case of officers of state, by impeachment. Russell Cr. L. 14; Comyn’s Dig. “ Information; ” 1 Bish. Cr. L. § 459; Regina v. Mayor of Rochester 2 Jur. 64; Const. Art. xii, §1.
It is also worthy of remark that the statute, when passed *416reached no elective officer, and when first passed did not cover the State treasurer, in whose selection the Governor had no choice. Moreover, at that time the State officers named held office for two years from the date of their appointment, and not as now for fixed periods, so that a new appointment in the regular way was never to fill an un expired part of a term. Further than this there was then no term of office which did not include two regular annual sessions of the Legislature, which at present sits but once in two years. Now any officer misconducting, during a recess of the Legislature, in any of the chief executive offices, is safe from impeachment unless there is an extra session. If the statute was really intended to effect absolute removals from office, and not merely suspensions, it did not contemplate that the Governor could fill the vacancy for a period which would exempt both himself and the officer removed or appointed from responsibility to the next Legislature. As it is manifestly not in force now, it is unnecessary to inquire where it came from or how far if at all, it was valid. But the nature of the act of removal may have some bearing on the meaning of so much of it as resembles the constitutional provision.
It has already been said that all the acts on which the Governor can proceed are indictable offenses. It is equally well settled that every removal from office for wrong-doing is in law a punishment for crime. It is the only punishment which an impeachment court can now inflict, and impeachment trials are strictly criminal trials. The Court of Queen’s Bench, while recognizing the absolute power of Parliament over procedure, felt themselves in some difficulty in deter-, mining that a county judge or clerk could be deprived of trial by jury, even where not charged with crime, and • in Ramshay's Case took pains to consider whether that form of trial was to be regarded as omitted. But in Regina v. Marshall 30 E. L. & Eq. 204, it was distinctly decided, not only that the offense was indictable, but also that the application to the chancellor was a proceeding which would preclude the complainant from asking a criminal information, because K it was an application to try and to punish,” and the two *417would amount to a double vexation for tbe same cause. And the court, on the suggestion that the chancellor might decline removal until conviction by indictment, declared that “ such a course would be in accordance with the rule laid down by that great judge, Lord Chancellor Eldon, not to remove a justice of the peace from the commission until after a conviction upon a criminal information.-”
The same view was taken in New York, in Barker v. State 3 Cow. 686, affirming the action of the supreme court in sentencing the respondent to be barred from holding office as part of the penalty for dueling. He claimed that it was not competent for the legislature to impose such disqualification, because it did not come within the definition of punishment at common law, and must be regarded as such an “ unusual ” punishment as was forbidden by the constitution. And he claimed that the sentence of removal on impeachment was not a criminal sentence, but a proceeding not bearing that character. But the court held that removal was a well-recognized punishment for official crime, and that the power on impeachment to give such a sentence, instead of being a new remedy, was only a, portion of the old punishment, the English house of lords having authority to inflict every kind of punishment appropriate to crime, while the American senates can only inflict a part, the constitution itself saving a further remedy by fine or imprisonment.
Our former and present state constitutions take the same view. By the Constitution of 1835 it was declared that “No person shall be held to answer for a criminal offence, unless on the presentment or indictment of a grand jury, except in cases of impeachment,” and some petty or military offenses. Article 1, § 11. By the previous section it was provided that in all criminal prosecutions the accused should have a speedy and public trial by jury, with the other familiar safeguards which need not now be dwelt upon. Our present Constitution does not require a grand jury, but it preserves, all the other precautions. >
We have also in the same direction the recognized doctrine that while the proper assembly of a municipal corporation *418may remove an officer not only for violations of by-laws and corporate order, but for crimes rendering him unfit to be retained, yet they cannot try the criminal charge, or act upon it until conviction by a criminal court. 2 Kyd Corp. ch. 3, § 9; Rex v. Lane 1 Mod. 370; Rex v. Richardson supra.
Not only was our own Constitution of 1835 adopted when Barker's Case was very familiar, but the New York provision of disqualification for dueling was put into our first Revision and has been retained ever since. It is also significant that in the same chapter of the statutes under which the Governor attempted to act, the only cause of loss of office arising from misconduct is, not the commission, but “his conviction of any infamous crime, or of any offense involving a violation of his oath of office.” Comp. L. § 617.
Considering the fact that neither constitution gave any authority until 1861 to remove state officers at all, except by impeachment, and that conviction of crime might always be ground of removal by proper steps^t common law, and considering the further fact that the legislation in question gave very precise remedies for the removal of inferior officers, and gave the Governor no machinery whatever for examining the more serious cases of officers of State, the natural inference should be that he should act on such evidence and by such means as the law itself furnished — namely, a criminal ■conviction, which is matter of record and open to no dispute. It is difficult to see any other method open under the Constitution, which required all crimes to be tried on impeachment ■or other legal form of accusation. ,
The impossibility of sustaining the Governor’s action here will further appear by comparing its necessary results with the rest of our constitutional scheme of government. If he could remove respondent as he did, it is only because, as is freely admitted by counsel, the restrictions on his power are not obligatory, and his only restraint is his sense of propriety; or, in other words, he has unlimited discretion to do as he pleases. No legislative session can be called during his term of office except by himself; and the removal enables him to appoint for the whole remaining term of office, so that his *419nominee conld only be displaced by his successor, acting under the same absolute power, and in such offices as are most important, and are held by terms of two years, could not be removed at all. If this can be done every officer of the government may be removed as soon as the Legislature adjourns, and every office can be filled by the Governor’s nominees, and the whole elective system will be annulled.
If this were so, it is very difficult to imagine why these offices were not made in name, as well as in fact, offices at the will of the Governor, as they might have been had it been thought proper. But a contrary design is manifest throughout. The conditions of removal are express and clear, and cannot be regarded as immaterial. Every office is made for a fixed term. No officer of State could ever, even under the old Constitution, be appointed by the Governor alone, and the custodian of the public funds was under that chosen by the Legislature without giving the Governor any voice in the matter. Yet, with all these restrictions, it was afterwards determined to make every constitutional State office, executive or judicial, entirely independent of both Governor and Legislature, and all were made elective, first by an amendment of the old Constitution in 1849, and after-wards by our present Constitution in 1850.
Furthermore, it is not within the power of the Legislature itself to remove an officer for misconduct, except by impeachment, or to impeach any one who is not actually in office so that he can be removed. It may remove judges, but no one else, for causes not involving criminality, by a two-thirds vote and the consequent action of the Governor. But it cannot condemn any one by bill without trial, as might be done by parliament, because such legislation is forbidden by both the federal and State constitutions. It would be nothing short of absurdity to claim that any purpose was entertained, when the Amendment of 1861 was adopted, of confining the legal rights of the elected officers of the State to the brief period of a session of the Legislature, leaving it open to the Governor to fill all the offices for the remainder of his own two-*420years term. And the Amendment does not sanction such an interpretation, according to the rules of legal construction.
The evident purpose of the Amendment was to provide that the Governor should have power during the recess to secure the removal of such persons as would be legally impeachable during the session. The Constitution had already provided how official crimes should be tried, giving the double remedy of impeachment and indictment, or other criminal prosecution. It. might have created special tribunals, or authorized them to have been created. It has not done so. It has not given the Governor any means of trying-crime, but only the power of removing when crimes have been committed. And it has provided the same means for determining that crimes have been committed that have been found adequate under the common law, namely, the criminal courts that are expressly referred to as having all the powers of a court of impeachment except that of pronouncing sentence of removal. As held in Barker's Case, and as indicated by our own statutes, that power might also have been given, but inasmuch as the Governor can pronounce it, the court and the Governor combined can do in the recess precisely what might have been done in the session, and in no other way can the result be reached without disregarding the constitutional rights of trial by jury or by impeachment.
There is no foundation in English law for any removal from public office which is not held at will, without a trial by jury, except where parliament has provided some other mode of trial. A scire facias is necessary to enforce a forfeiture of office held by patent where the ground falls short of official criminality, and is a breach of some express or implied condition. Com. Dig. (Patent E, 8.) But a misdemeanor against the duties of office is also ground of forfeiture, and'the pendency of an indictment was ground for an information, and on conviction of the offense the crown might seize the office. Dyer 151. If there can be any other way of trying criminal charges of malversation, a somewhat careful search has failed to discover it.
It is not satisfactorily shown that any different doctrine *421has ever prevailed in the United States, except in some isolated cases, and it would require a unanimity of decision, amounting to an entire removal of the old land-marks, to justify the recasting of constitutional principles which underlie our whole system. In addition to the cases cited on the hearing, the case of State v. Pritchard 36 N. J. Law 101 contains ah instructive discussion of this subject. The decision in Collins v. Tracy 36 Tex. 546, also appears at variance with what counsel for relator seemed to regard as the law of that state.
In any point of view, and whether the Governor is or is not vested with judicial powers of trial as well as removal, there is no rule which will sustain his present action as conforming to legal principles.
In my opinion judgment should go for respondent.